Citation Nr: 9911089	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  97-09 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a claimed low back 
condition.  

2.  Entitlement to service connection for a gastrointestinal 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1962 to March 
1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a February 1996 rating decision of the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  No competent evidence has been submitted to show that the 
veteran has current lumbar spine disability due to disease or 
injury which was incurred in or aggravated by service.  



CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of service connection for a low back condition.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).  

(The issue of service connection for a gastrointestinal 
disorder is addressed in the Remand portion of this 
document.)  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  If 
the disorder is a chronic disease, service connection may be 
granted if manifest to a degree of 10 percent within the 
presumptive period; the presumptive period for arthritis is 
one year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  

A review of the veteran's service medical records shows that, 
in June 1964, the veteran was treated for complaints of 
dizziness, general malaise and lower posterior backache.  No 
diagnosis was rendered.  Subsequent follow-up conducted that 
same day showed the veteran to be feeling fine with no 
further treatment indicated.  The remainder of the veteran's 
service medical records are entirely negative for complaints 
or findings relative to a back injury.  

In February 1999, the veteran testified at a hearing 
conducted before a Member of the Board at the RO that, in 
1964, he fell off a "check stand" and landed on his lower 
backside.  He stated that he then proceeded to the infirmary 
where he was told that he had bruised or cracked his 
tailbone.  According to the veteran, he was given a soft 
cushion for sitting and was placed on light duty for two 
weeks.  He reported that the pain did appear to resolve on 
its own at the time.  

The veteran testified that, approximately five years later, 
he began to experience occasional back pain; although nothing 
that would require the attention of a physician.  He stated 
that he ultimately sought treatment from the Gainesville VA 
Medical Center in the mid-1980s where it was discovered that 
he was suffering from scoliosis and "bone disease."  
According to the veteran, the physician who treated him at 
the time had informed him that he thought that he should be 
service-connected for his low back disability; however, the 
veteran indicated that this physician was no longer located 
at the Gainesville VA Medical Center and that he knew of no 
means by which to get in contact with him.  

The first medical evidence of a low back disorder was noted 
in a radiographic report dated in August 1986, when it was 
shown that the veteran had minimal degenerative changes at 
the L1-2 interspace and a left convex scoliosis.  Records 
from a subsequent VA medical evaluation conducted in January 
1988 indicate a history of low back pain of 15 years in 
duration without injury.  

Although the veteran has submitted sufficient evidence to 
show that he currently suffers from a low back disability, no 
competent evidence has been submitted to support his lay 
assertions that this disability is due to an injury suffered 
by him in service.  The veteran, as a lay person, is not 
competent to offer opinions as to the questions of medical 
diagnosis or causation presented in this case.  See Espiritu 
v. Brown, 2 Vet. App. 492 (1992).  In the absence of medical 
evidence to show that the veteran has a low back disability 
due to disease or injury which was incurred in or aggravated 
by service, the Board must conclude that the veteran has 
failed to meet his initial burden of producing evidence of a 
well-grounded claim of service connection.  

If a well-grounded claim has not been submitted, VA does not 
have a statutory duty to assist the veteran in developing 
facts pertinent to his claim.  However, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a veteran of evidence 
needed to complete his application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the veteran of the evidence necessary to be submitted 
with a VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that his low back condition is 
related to disease or injury which was incurred in or 
aggravated by service.  By this decision, the Board is 
informing the veteran of the evidence necessary to make his 
claim as set forth above well grounded.  



ORDER

Service connection for a low back condition is denied, as a 
well-grounded claim has not been presented.  


REMAND

The veteran contends that he suffers from a gastrointestinal 
condition due to disease or injury which was incurred in or 
aggravated by his military service.

A review of the veteran's service medical records shows that, 
in November 1964, the veteran was treated for recurring 
stomach pain of two months duration.  He had also noticed 
blood in his stool.  An examination revealed irritation of 
hemorrhoidal tags.  No diagnosis was rendered and the 
remainder of the veteran's service medical records are 
entirely negative for complaints or findings relative to a 
gastrointestinal condition.  

In September 1993, the veteran was hospitalized for 
complaints of grossly bloody stools occurring the day and 
night prior to his admission.  An esophagogastroduodenoscopy, 
colonoscopy and small bowel follow-through study were 
performed.  The final diagnosis included that of 
gastrointestinal bleeding of unknown etiology.  It was noted 
at that time that the veteran had hemorrhoids.  

In light of the evidence showing the presence of bloody 
stools in service and thereafter, the Board finds that the 
veteran has presented a plausible claim of service 
connection.  As such, the Board finds that a contemporaneous 
examination to determine the nature and likely etiology of 
any current gastrointestinal disability, as well as 
association with the claims file of any records of treatment 
or evaluation for a gastrointestinal disorder, would 
materially assist in the adjudication of the veteran's claim.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran to have him 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for gastrointestinal 
manifestations including bloody stools or 
related bleeding since service.  After 
securing the necessary release, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request 
and associate them with the claims 
folder.  

2.  The veteran should be afforded a VA 
examination in order to ascertain the 
current nature and likely etiology of the 
claimed gastrointestinal disorder.  All 
indicated testing in this regard should 
be accomplished.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should elicit from the veteran 
and record a complete clinical history 
referable to the claimed gastrointestinal 
disorder.  Based on his/her review of the 
case, it is requested that the examiner 
express an opinion as to the medical 
probability that any current 
gastrointestinal disability including any 
due to hemorrhoids is due to disease or 
injury incurred in or aggravated by 
service.  The examiner should explain in 
detail the basis for his/her findings.  

3.  After undertaking the development 
requested hereinabove, the RO should 
again review the veteran's remaining 
claim.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, then he and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

No action is required of the veteran until he is otherwise 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

